UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 15, 2013 BRISTOL ENERGY FUND L.P. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 000-52602 (Commission File Number) 20-2718952 (IRS Employer Identification No.) c/o Ceres Managed Futures LLC 522 Fifth Avenue - 14th Floor New York, New York 10036 (Address and Zip Code of principal executive offices) Registrant’s telephone number, including area code:(855) 672-4468 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02.Termination of a Material Definitive Agreement. Effective January 15, 2013, Ceres Managed Futures LLC, the general partner of the registrant (the “General Partner”), and the registrant terminated the advisory agreement dated April 3, 2006 (the “Advisory Agreement”), with SandRidge Capital, L.P. (“SandRidge”), pursuant to which SandRidge managed the registrant’s assets.The General Partner terminated the Advisory Agreement because SandRidge is no longer trading on behalf of the registrant.SandRidge served as the sole advisor to the registrant since the registrant’s inception. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BRISTOL ENERGY FUND L.P. By: Ceres Managed Futures LLC, General Partner By Walter Davis President and Director Date:January 18, 2013 January 18, 2013 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:BRISTOL ENERGY FUND L.P. Current Report on Form 8-K Ladies and Gentlemen: On behalf of Bristol Energy Fund L.P. and pursuant to Rule 13a-11 promulgated by the Securities and Exchange Commission (the “Commission”), we transmit herewith for filing with the Commission via EDGAR a Current Report on Form 8-K pursuant to the Securities Exchange Act of 1934 and the rules and regulations thereunder. Should members of the Commission’s staff have any questions or comments with respect to this filing, please contact the undersigned at (212)296-1292. Very truly yours, Damian George cc:Todd Hand, Esq. (Morgan Stanley Smith Barney LLC) Rita M. Molesworth, Esq. (Willkie Farr & Gallagher LLP) James E. Lippert, Esq. (Willkie Farr & Gallagher LLP)
